OPINION OF THE COURT
MOIE J. L. TENDRICH, Judge.
During oral argument, while attorneys for both the Appellant and the Appellee were present, the Appellant withdrew his appeal because the matter being appealed is not dispositive of the case. Therefore, in *128accordance with the procedure set forth in Gray v. State, 379 So.2d 435 (Fla. 2d DCA 1980), Appellant is granted leave to file in the lower court his motion to withdraw the plea of nolo contendere within 30 days from the date of this Order.
Appeal is dismissed without prejudice with leave to file motion with the lower court.
FEDER and GREENBAUM, JJ., concur.